DETAILED ACTION
Remarks
This Non-Final office action is in response to the arguments filled on 05/23/2022. Claims 1-6 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	“perceptual-information output part” in claim 1
Submitted specification describe speaker as a perceptual-information output part, see [0013] of PGPUB of submitted specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0293768 (“Ooshima”), and in view of US 2017/0106535 (“Yamaoka”), and further in view of US 2017/0182374 (“Binder”). 
Regarding claim 1, Ooshima discloses a  robot system comprising a robot configured to perform a work to a workpiece (see [0025], where “The robot 12 includes a mechanical section (also referred to as a robot arm) which is suitably selected from known various mechanical sections, such as an articulated type, a gantry type, a parallel link type, etc., and can perform various tasks, such as handling, machining, etc., with respect to an object by using an end effector, such as a hand, a tool, etc., attached to a distal end of the mechanical section.”), and a user interface configured to remotely manipulate the robot (see fig 12, where 80 is a teach pendant for robot 12. See also [0059], where “The teach pendant 80 includes an input operation section 82 used to make the force model image If rotate in a three-dimensional direction. In the teach pendant 72 of FIG. 11, the function of the input operation section 82 may be assigned to a part of the input keys 74, or a part of the display screen 28 in the case where the display screen 28 has a touch input function. As described with reference to FIGS. 3 to 5, in the teach pendant 80, the input operation section 82 may be operated by, e.g., an operator of the robot system 10, 22, 40 so as to rotate the force model image If in a desired three-dimensional direction”; teach pendant is interpreted as user interface. Teach pendant is portable so robot is controlled by teach pendant remotely. see also [0029], where “In the robot system 22 of FIG. 2, the detection section 14 is installed within the robot 12 including a vertical articulated mechanical section, and a robot controller 24 for controlling the robot 12 is provided with the functions of the conversion section 16 and the image generating section 18. Further, a portable teach pendant 26 is connected to the robot controller 24, and the teach pendant 26 is provided with the display section 20 including the display unit and the display processing section.”), 
wherein the robot includes: 
a robotic arm (see [0025], where “The robot 12 includes a mechanical section (also referred to as a robot arm); 
an end effector attached to the robotic arm and configured to perform the work to the workpiece (see [0025], where “The robot 12 … can perform various tasks, such as handling, machining, etc., with respect to an object by using an end effector, such as a hand, a tool, etc., attached to a distal end of the mechanical section.”; see also [0029]); and 
an acceleration sensor attached to the robot (see [0025], where “The detection section 14 may be configured as a desired number of sensors, such as a force sensor, an acceleration sensor, etc., provided for the robot 12,”; see also fig 2, where acceleration sensor is on section 14 of robot 12), and 
wherein the robot system comprises a (see fig 2, where 20 is the display section. See also fig 3-6, where 28 is the display screen of the display section 20. See also fig 7, where detection section 14 is detecting force on robot and display section 20 is displaying that information. See also [0024], where “a detection section 14 configured to detect an external force F applied to the robot 12; a conversion section 16 configured to convert magnitude and direction of the external force F detected by the detection section 14…an image generating section 18 configured to generate a force model image If representing the magnitude and the direction of the external force F by a graphic… and a display section 20 configured to three dimensionally display the force model image If generated by the image generating section 18.”; information (force) detected by sensor on the robot is displayed (output) as force model based on magnitude and direction of detected force.).
Ooshima does not disclose the following limitations:
sensor attached to the robot end effector, and
a perceptual-information output part configured to output an acceleration signal from the acceleration sensor as perceptual information.
However, Yamaoka discloses a robot system wherein sensor attached to the robot end effector (see fig 2, where 13 is an acceleration sensor. See also [0029], where “In this embodiment, a tool 14 is attached to a tip of an arm portion 11a of the robot 11 through a bracket 15, and the acceleration sensor 13 is attached to the tool 14.”; 14 is interpreted as end effector).
Because both Ooshima and Yamaoka are in the same field of endeavor of robot system handling workpiece. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ooshima to incorporate the teachings of Yamaoka by including the above feature, sensor attached to the robot end effector, for avoiding any damage to the workpiece and end effector during handling the workpiece by identifying the movement of workpiece without any interference by adding the sensor closer to the workpiece.
Ooshima in view of Yamaoka does not disclose the following limitation:
a perceptual-information output part …output an acceleration signal from the acceleration sensor as perceptual information.
However, Binder discloses a system wherein a perceptual-information output part …output an acceleration signal from the acceleration sensor as perceptual information (see [0097], where “In one example, randomness is added to the logic that activates or controls the sounds emitted by the speaker 64 in response to the acceleration sensed by the motion sensor 46.”; sounds emitted by the speaker is in response to the acceleration sensed by the sensor. sound is interpreted as perceptual information and speaker is interpreted as perceptual information output part).
Because Ooshima, Yamaoka and Binder are in the same field of endeavor of motion sensing system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ooshima in view of Yamaoka to incorporate the teachings of Binder by including the above feature, a perceptual-information output part …output an acceleration signal from the acceleration sensor as perceptual information, for alerting the user and surrounding people about the situational information.
Regarding claim 2, Ooshima does not disclose the following limitation:
wherein the acceleration sensor is disposed at or near a location where the acceleration sensor contacts the workpiece.
However, Yamaoka further discloses a robot system wherein the acceleration sensor is disposed at or near a location where the acceleration sensor contacts the workpiece (see fig 2, where 13 is an acceleration sensor. See also [0029], where “a tool 14 is attached to a tip of an arm portion 11a of the robot 11 through a bracket 15, and the acceleration sensor 13 is attached to the tool 14.”; end effector is contacting workpiece and sensor 13 is attached to the end effector which is close/near location to the workpiece).
Because both Ooshima and Yamaoka are in the same field of endeavor of robot system handling workpiece. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ooshima to incorporate the teachings of Yamaoka by including the above feature, the acceleration sensor is disposed at or near a location where the acceleration sensor contacts the workpiece, for avoiding any damage to the workpiece and end effector during handling the workpiece by identifying the movement of workpiece without any interference by adding the sensor closer to the workpiece.
Regarding claim 3, Ooshima further discloses a robot system wherein the robot system comprises a (see fig 2, where 20 is the display section. See also fig 3-6, where 28 is the display screen of the display section 20. See also fig 7, where detection section 14 is detecting force on robot and display section 20 is displaying that information. See also [0024], where “a detection section 14 configured to detect an external force F applied to the robot 12; a conversion section 16 configured to convert magnitude and direction of the external force F detected by the detection section 14…an image generating section 18 configured to generate a force model image If representing the magnitude and the direction of the external force F by a graphic… and a display section 20 configured to three dimensionally display the force model image If generated by the image generating section 18.”; information (force) detected by sensor on the robot is displayed (output) as force model based on magnitude and direction of detected force.).
Ooshima does not disclose the following limitations:
an acceleration signal processor configured to filter the acceleration signal acquired by the acceleration sensor to pass only a particular frequency component, 
wherein the perceptual-information output part outputs the acceleration signal of the particular frequency component as the perceptual information.
However, Binder further discloses a system comprising an acceleration signal processor (see fig 21, where processor-based control block is shown. see also [0041], where “Embodiments of the present invention may use terms such as processor, computer, apparatus, system, sub-system, module, unit and/or device (in single or plural form) for performing the operations herein.”; see also [0063], where “The control block 12 electronic circuits (e.g., integrated circuit (IC) and related devices) may be based on a discreet logic or an integrated device, such as a processor, microprocessor or microcomputer”; control block 12 is interpreted as signal processor) configured to filter the acceleration signal acquired by the acceleration sensor to pass only a particular frequency component (see [0011], where “the annunciator can be in one out of two states, and wherein the annunciator state is in response to an event defined by the sensed acceleration magnitude or direction exceeding a predefined value.”; see also [0015], where “The activation or control of the annunciator may be as a response to the combination of the direction or the magnitude of the sensed acceleration, or a combination thereof. One or multiple acceleration thresholds may be defined, and the device may be operative to activate or control the annunciator as a response to the magnitude of the sensed acceleration exceeding one or more of the acceleration thresholds. The device may further comprise a counter, such as an electromechanical counter, mechanical counter, hardware counter or software-based counter, for counting events for counting the times that the magnitude of the sensed acceleration exceeds an acceleration threshold, and according to the counter value to activate or control the annunciator. The annunciator may be a numerical display for displaying a representation of the counter value, or a loudspeaker for saying a representation of the counter value. The device may further comprise a peak-detector and a storage for detecting and storing a peak value of the sensed acceleration, and the annunciator may be activated or controlled according to the measured peak value. The annunciator may be a numerical display for displaying a representation of the peak value, or a loudspeaker for saying a representation of the peak value.”; the device is activated when acceleration threshold is above a predefined value. any signal below the predefined threshold value is not activating the device. So, it is passing only a particular frequency component.), 
wherein the perceptual-information output part outputs the acceleration signal of the particular frequency component as the perceptual information (see [0097], where “In one example, randomness is added to the logic that activates or controls the sounds emitted by the speaker 64 in response to the acceleration sensed by the motion sensor 46.”; sounds emitted by the speaker is in response to the acceleration sensed by the sensor. sound is interpreted as perceptual information and speaker is interpreted as perceptual information output part).
Because Ooshima, Yamaoka and Binder are in the same field of endeavor of motion sensing system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ooshima in view of Yamaoka to incorporate the teachings of Binder by including the above feature, an acceleration signal processor configured to filter the acceleration signal acquired by the acceleration sensor to pass only a particular frequency component, wherein the perceptual-information output part outputs the acceleration signal of the particular frequency component as the perceptual information, for alerting the user and surrounding people about the situational information.
Regarding claim 4, Ooshima does not disclose the following limitation: 
wherein the perceptual information is sound information, and the perceptual-information output part is a speaker configured to output the acceleration signal as the sound information.
However Binder further discloses a system wherein the perceptual information is sound information, and the perceptual-information output part is a speaker configured to output the acceleration signal as the sound information (see [0092], where “A speaker 64 is attached the cover 61, providing an audible indication such as voice or any other sound to the user/player via the holes screen 62.”; see also [0097], where “In one example, randomness is added to the logic that activates or controls the sounds emitted by the speaker 64 in response to the acceleration sensed by the motion sensor 46.”; sounds emitted by the speaker is in response to the acceleration sensed by the sensor. sound is interpreted as perceptual information and speaker is interpreted as perceptual information output part).
Because Ooshima, Yamaoka and Binder are in the same field of endeavor of motion sensing system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ooshima in view of Yamaoka to incorporate the teachings of Binder by including the above feature, the perceptual information is sound information, and the perceptual-information output part is a speaker configured to output the acceleration signal as the sound information, for alerting the user and surrounding people about the situational information.
Regarding claim 5, Ooshima does not disclose the following limitation: 
wherein the speaker is provided at or near the user interface.
However, Binder further discloses a system wherein the speaker is provided at or near the user interface (see [0092], where “A speaker 64 is attached the cover 61, providing an audible indication such as voice or any other sound to the user/player via the holes screen 62.”; the speaker is providing audible information to a user. So, the speaker is near the user interface).
Because Ooshima, Yamaoka and Binder are in the same field of endeavor of motion sensing system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ooshima in view of Yamaoka to incorporate the teachings of Binder by including the above feature, the speaker is provided at or near the user interface, for alerting the user and surrounding people about the situational information.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0293768 (“Ooshima”), and in view of US 2017/0106535 (“Yamaoka”), and further in view of US 2017/0182374 (“Binder”), as applied to claim 1 above, and further in view of US 2019/0028580 (“Hosoi”). 
Regarding claim 6, Ooshima further discloses a robot system wherein the perceptual information is exciting-force information, and the perceptual-information output part (see [0025], where “The detection section 14 may be configured as a desired number of sensors, such as a force sensor, an acceleration sensor, etc., provided for the robot 12,”; See also [0024], where “a detection section 14 configured to detect an external force F applied to the robot 12; a conversion section 16 configured to convert magnitude and direction of the external force F detected by the detection section 14… an image generating section 18 configured to generate a force model image If representing the magnitude and the direction of the external force F by a graphic… and a display section 20 configured to three dimensionally display the force model image If generated by the image generating section 18.”; force detected by sensor on the robot is displayed (output) as force model based on magnitude and direction of detected force.).
Ooshima in view of Yamaoka does not disclose the following limitation:
information output part is a vibrator configured to output the acceleration signal as… information.
However, Binder further discloses a system wherein information output part is (see [0045], where “The motion sensor 11 may be a single or multi-axis sensor, detecting the magnitude and direction of the acceleration as a vector quantity, and thus can be used to sense orientation, acceleration, vibration, shock and falling. The motion sensor 11 output may be analog or digital signals, representing the measured values.”; acceleration sensor detect/monitor acceleration and output the detected information.).
Because Ooshima, Yamaoka and Binder are in the same field of endeavor of motion sensing system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ooshima in view of Yamaoka to incorporate the teachings of Binder by including the above feature, information output part is configured to output the acceleration signal as… information, for alerting the user and surrounding people about the situational information.
Ooshima in view of Yamaoka and Binder does not disclose the following limitation:
information output part is a vibrator.
However, Hosoi discloses a system wherein information output part is a vibrator (see [1449], where “Based on the output of the acceleration sensor 41049, the sound processing unit 41040 switches between generating air-conduction sound from the speaker 41013 based on an audio signal or vibrating the cartilage conduction unit 41024 via the drive unit 35036.”; the unit vibrates based on the output of the acceleration sensor).
Because Ooshima, Yamaoka, Binder and Hosoi are in the same field of endeavor of sensing motion/acceleration/force signals. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ooshima in view of Yamaoka and Binder to incorporate the teachings of Hosoi by including the above feature, information output part is a vibrator, for increasing the safety in a work environment by providing warning to users via alternate method than sound
Response to Arguments
Applicant’s arguments with respect to claim 1-6 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K. /Examiner, Art Unit 3664
/HARRY Y OH/Primary Examiner, Art Unit 3664